United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0666
Issued: August 24, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 8, 2018 appellant filed a timely appeal from a January 12, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury causally related to the accepted factors of his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The record provided the Board includes evidence received after OWCP issued its January 12, 2018 decision. The
Board’s jurisdiction is limited to the evidence that was in the case record at the time of OWCP’s final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

FACTUAL HISTORY
On November 4, 2017 appellant, a 46-year-old sales and services associate, filed an
occupational disease claim (Form CA-2) alleging that he injured his left shoulder while at work
due to repetitive lifting and throwing boxes. He described the nature of the condition as pain in
his shoulder. Appellant identified November 1, 2016 as the date he first became aware of his
condition, as well as the date he first realized it was caused or aggravated by his federal
employment.
In a November 27, 2017 development letter, OWCP acknowledged receipt of appellant’s
claim, but noted that it had not received any other documentation with his claim form. It advised
him of the need for medical evidence in support of his claim. OWCP also provided appellant a
factual questionnaire to complete and return. It afforded him 30 days to submit the requested
medical evidence and factual information.
In a letter dated January 8, 2018, an employing establishment representative controverted
appellant’s occupational disease claim noting that no medical diagnosis had been provided to date
and a medical connection between injury and condition had not been established.
On January 11, 2018 OWCP received the signature page from its November 27, 2017
factual questionnaire, which appellant signed and dated December 1, 2017. However, appellant
did not provide a narrative response to the questions OWCP posed regarding his claimed
occupational exposure. OWCP did not receive any additional factual information or medical
evidence within the allotted timeframe.
By decision dated January 12, 2018, OWCP denied appellant’s occupational disease claim.
Although it found that the evidence supported that the injury and/or events occurred as described
it denied appellant’s claim because the medical component of fact of injury had not been met.
OWCP specifically found that appellant did not submit any medical evidence containing a
diagnosis in connection with the injury and/or events. It further indicated that it had not received
any medical evidence in appellant’s case.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty, and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5

3

See supra note 1.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5
M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB
1143, 1145 (1989).

2

OWCP regulations define an occupational illness as a condition produced by the work
environment over a period longer than a single workday or shift.6 To establish an occupational
disease claim, appellant’s burden requires submission of the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition; (2) medical evidence establishing the presence or existence of the
disease or condition for which compensation is claimed; and (3) medical evidence establishing
that the diagnosed condition is causally related to the employment factors identified by the
employee.7
ANALYSIS
Appellant alleged that he developed left shoulder pain as a result of “repetitive lifting and
throwing boxes.” OWCP accepted that the injury and/or events occurred as described, but denied
the claim because appellant failed to establish the medical component of fact of injury. Appellant
did not submit any medical evidence in support of his occupational disease claim. The Board finds
that appellant has not met his burden of proof to establish his claim.
To establish the medical component of fact of injury, medical evidence is required that
establishes the presence or existence of the disease or condition for which compensation is
claimed.8 Appellant has not submitted any medical evidence in support of his occupational disease
claim. There is no medical evidence in the record. Consequently, appellant failed to meet his
burden of proof to establish a medical diagnosis in connection with his accepted occupational
exposure.9 As appellant has not submitted medical evidence containing a diagnosis of a left
shoulder condition, he has not establish the medical component of fact of injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.606 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he sustained
an injury causally related to the accepted factors of his federal employment.

6

20 C.F.R. § 10.5(ee).

7

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

8

Victor J. Woodhams, 41 ECAB 345 (1999).

9

See J.K., Docket No. 16-1850 (issued January 9, 2017).

3

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 24, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

